—Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered March 27, 1992, which annulled respondent’s determination of a deficiency of unincorporated business tax and remanded the matter to respondent to recalculate, unanimously affirmed, without costs.
Administrative Code of the City of New York § 11-507 (3) authorizes unincorporated businesses to deduct any deductions which are allowed for Federal income tax purposes except those “amounts paid or incurred to a proprietor or partner for services or for use of capital.” The statute is unambiguous and must be interpreted pursuant to the plain meaning of its words. As the deductions at issue here, namely, unrealized receivables which represented the retiring partners’ shares of amortization of baseball player contracts which had been deducted in the past, were clearly not for services or use of capital, they were appropriately deducted by petitioner from its unincorporated business gross income.
We have considered all of respondent’s claims and find them to be of no merit. Concur—Murphy, P. J., Sullivan, Milonas, Kupferman and Kassal, JJ.